                                     1   KELLER & BENVENUTTI LLP
                                         Jane Kim (#298192)
                                     2   (jkim@kellerbenvenutti.com)
                                         Thomas B. Rupp (#278041)
                                     3   (trupp@kellerbenvenutti.com)
                                         650 California Street, Suite 1900
                                     4   San Francisco, CA 94108
                                         Tel: 415 364 6793
                                     5   Fax: 650 636 9251

                                     6   Attorneys for Debtors and
                                         Debtors in Possession
                                     7

                                     8                                 UNITED STATES BANKRUPTCY COURT

                                     9                                 NORTHERN DISTRICT OF CALIFORNIA

                                    10                                           OAKLAND DIVISION

                                    11
                                          In re:                                            Bankruptcy Case
                                    12                                                      No. 19-41283 (WJL)
                                          JADOOTV, INC.,
                                    13                                                      Chapter 11
650 California Street, Suite 1900




                                                   - and -
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14                                                      (Lead Case)
                                          CLOUDSTREAM MEDIA, INC.,
                                    15                                                      (Jointly Administered)
                                                                         Debtors.
                                    16
                                                                                            MOTION OF DEBTORS PURSUANT TO 11
                                    17            Affects JadooTV, Inc.                    U.S.C. §§ 105(a) AND 363(b) AND FED. R.
                                                  Affects CloudStream Media, Inc.          BANKR. P. 6003 AND 6004 FOR
                                    18            Affects both Debtors                     AUTHORITY TO PAY SECURITY DEPOSIT
                                                                                            TO FEDERAL EXPRESS CORPORATION
                                    19    * All papers shall be filed in the Lead Case,
                                          No. 19-41283 (WJL).                               Date: July 17, 2019 (Requested)
                                    20                                                      Time: 10:30 a.m. (Pacific Daylight Time)
                                                                                            Place: United States Bankruptcy Court
                                    21                                                             Courtroom 220
                                                                                                   1300 Clay Street
                                    22                                                             Oakland, CA 94612

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                     Case: 19-41283          Doc# 71   Filed: 07/12/19    Entered: 07/12/19 16:53:18    Page 1 of 7
                                     1            JadooTV, Inc. (“JadooTV”) and CloudStream Media, Inc. (“CSM”), as debtors and debtors in

                                     2   possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                                     3   Cases”), hereby submit this Motion (the “Motion”), pursuant to sections 105(a) and 366 of title 11 of

                                     4   the United States Code (the “Bankruptcy Code”), for entry of an order authorizing JadooTV to enter

                                     5   into a post-petition letter agreement and provide a security deposit of $21,000 to Federal Express

                                     6   Corporation (“FedEx”) in order to reinstate JadooTV’s corporate shipping account with FedEx.

                                     7            In support of this Motion, the Debtors submit the Declaration of Sajid Sohail (the “Sohail

                                     8   Declaration”), filed contemporaneously herewith. A proposed form of order granting the relief

                                     9   requested herein is annexed hereto as Exhibit A (the “Proposed Order”).

                                    10                           MEMORANDUM OF POINTS AND AUTHORITIES

                                    11   I.       JURISDICTION

                                    12            The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, the

                                    13   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the

                                    15   Northern District of California (the “Bankruptcy Local Rules”). This is a core proceeding pursuant to 28

                                    16   U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                    17   II.      BACKGROUND

                                    18            On May 31, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary cases

                                    19   under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and manage

                                    20   their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                    21   No trustee, examiner, or statutory committee of creditors has been appointed in either of the Chapter 11

                                    22   Cases.

                                    23            As set forth in the Sohail Declaration, for the past eleven years, JadooTV has used the

                                    24   transportation services of FedEx to ship JadooTV’s products to its customers. Historically, the cost of

                                    25   shipping through FedEx based on volume of shipments was about $40,000 per month. More recently, as

                                    26   a result of reduced sales, the Debtors’ monthly cost of shipping through FedEx has been approximately

                                    27   $10,000.

                                    28



                                     Case: 19-41283        Doc# 71     Filed: 07/12/19    Entered: 07/12/19 16:53:18        Page 2 of 7
                                     1            Prior to the Petition Date, JadooTV paid for all services provided by FedEx, and to the Debtors’

                                     2   knowledge, FedEx does not have a prepetition claim against the Debtors.

                                     3            On the date hereof, FedEx informed the Debtors that, solely as a result of the Debtors’ filing of

                                     4   the Chapter 11 Cases, FedEx had suspended JadooTV’s corporate account. FedEx further informed the

                                     5   Debtors that, as a condition to FedEx reinstating JadooTV’s corporate account and continuing to ship on

                                     6   the same pricing as prior to the filing these Chapter 11 Cases, it required that JadooTV execute the letter

                                     7   agreement attached to the Sohail Declaration as Exhibit 1 (the “Post-Petition Letter Agreement”). In

                                     8   addition to requiring timely payment of all post-petition invoices, the letter agreement requires that

                                     9   JadooTV send to FedEx a security deposit in the amount of $21,000 to secure the Debtors’ post-petition

                                    10   obligations to FedEx, which security deposit FedEx, in its sole discretion, may require be increased.

                                    11   FedEx also has required JadooTV to implement a secured form of payment such as EZ Debit to pay

                                    12   FedEx directly, which the Debtors have done.

                                    13   III.     RELIEF REQUESTED
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14            By this Motion, pursuant to sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors seek

                                    15   entry of an order authorizing JadooTV to enter into the Post-Petition Letter Agreement and provide a

                                    16   security deposit of $21,000 to FedEx in order to reinstate JadooTV’s corporate shipping account with

                                    17   FedEx.

                                    18   IV.      BASIS FOR RELIEF REQUESTED

                                    19            The relief requested will ensure that the Debtors’ operations will not be disrupted, which would

                                    20   be detrimental to their businesses and prospects for a successful reorganization. Section 363(b) of the

                                    21   Bankruptcy Code provides, in relevant part, that “[t]he [debtor], after notice and a hearing, may use, sell,

                                    22   or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1).

                                    23   Under section 363 of the Bankruptcy Code, a court may authorize a debtor to pay certain prepetition

                                    24   claims where a sound business purposes exists for doing so. See In re Ionosphere Clubs, Inc., 98 B.R.

                                    25   174, 175 (Bankr. S.D.N.Y. 1989). The business judgment rule is satisfied where “the directors of a

                                    26   corporation acted on an informed basis, in good faith and in the honest belief that the action taken was

                                    27   in the best interests of the company.” See, e.g., Official Comm. of Subordinated Bondholders v.

                                    28



                                     Case: 19-41283        Doc# 71     Filed: 07/12/19     Entered: 07/12/19 16:53:18        Page 3 of 7
                                     1   Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v.

                                     2   Van Gorkom, 488 A.2d 858, 872 (Del. 1985)); see also F.D.I.C. v. Castetter, 184 F.3d 1040, 1043 (9th

                                     3   Cir. 1999) (the business judgment rule “requires directors to perform their duties in good faith and as an

                                     4   ordinarily prudent person in a like circumstance would”). “Where the debtor articulates a reasonable

                                     5   basis for its business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

                                     6   generally not entertain objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants v.

                                     7   Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986). Courts

                                     8   in this District have consistently declined to interfere with corporate decisions absent a showing of bad

                                     9   faith, self-interest, or gross negligence, and have upheld a board’s decisions as long as such decisions

                                    10   were made in good faith. Scouler & Co., LLC v. Schwartz, No. 11-CV-06377 NC, 2012 WL 1502762,

                                    11   at *4 (N.D. Cal. Apr. 23, 2012); Berg & Berg Enterprises, LLC v. Boyle, 178 Cal. App. 4th 1020, 1046

                                    12   (2009).

                                    13             The Court may also rely on its equitable powers under section 105 of the Bankruptcy Code to
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14   grant the relief requested in this Motion. Section 105(a) of the Bankruptcy Code empowers the Court to

                                    15   “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

                                    16   title.” 11 U.S.C. § 105(a). Accordingly, the Court may authorize the Debtors to enter into the Post-

                                    17   Petition Letter Agreement and provide a security deposit to FedEx because such relief is necessary for

                                    18   the Debtors to carry out their fiduciary duties under sections 1107(a) of the Bankruptcy Code. Under

                                    19   section 1107(a) of the Bankruptcy Code, “the debtor in possession has the same fiduciary duties and

                                    20   liabilities as a Trustee. When the debtor is a corporation, corporate officers and directors are considered

                                    21   to be fiduciaries both to the corporate debtor in possession and to the creditors.” In re Anchorage

                                    22   Nautical Tours, Inc., 145 B.R. 637, 643 (B.A.P. 9th Cir. 1992); see also In re Curry & Sorensen, Inc.,

                                    23   57 B.R. 824, 828 (B.A.P. 9th Cir. 1986) (“[T]he debtor’s directors bear essentially the same fiduciary

                                    24   obligation to creditors and shareholders as would a trustee for a debtor out of possession.”).

                                    25             The Debtors believe that FedEx’s demands may be in violation of the automatic stay or in breach

                                    26   of FedEx’s contractual obligations to the Debtors. Nevertheless, the Debtors submit that it is in their

                                    27   business judgment and in the best interest of the Debtors’ estates, creditors, and other parties in interest

                                    28



                                     Case: 19-41283         Doc# 71     Filed: 07/12/19    Entered: 07/12/19 16:53:18        Page 4 of 7
                                     1   for the Debtors to enter into the Post-Petition Letter Agreement with FedEx and make a security deposit

                                     2   to FedEx as required by the Post-Petition Letter Agreement.

                                     3          It is critical to the Debtors’ business operations that JadooTV be able to ship its hardware to its

                                     4   resellers and customers on a timely basis as sales are made. Failure to do so could negatively impact the

                                     5   Debtors’ goodwill with their resellers and customers and result in the loss of future sales revenue. The

                                     6   Debtors believe that even a delay of one week (or shorter) would have a damaging effect on the Debtors’

                                     7   relationship with their resellers and customers during this sensitive time following the filing of the

                                     8   Chapter 11 Cases.

                                     9          Finding an alternative vendor to ship the Debtors’ products is not feasible at this time. As

                                    10   described in the Sohail Declaration, at numerous times during the eleven years that the Debtors have

                                    11   shipped through FedEx, other shippers such as UPS have sought to provide shipping services to the

                                    12   Debtors, but the pricing terms that they offered could not compete with the pricing that the Debtors have

                                    13   with FedEx.
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14          The Debtors have adequate funds to pay the security deposit to FedEx and continue to satisfy

                                    15   their post-petition administrative obligations.

                                    16   V.     RESERVATION OF RIGHTS

                                    17          Nothing contained herein is intended to be or shall be construed as (i) an admission as to the

                                    18   validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any appropriate party in

                                    19   interest’s rights to dispute any claim, or (iii) an approval or assumption of any agreement, contract,

                                    20   program, policy, or lease under section 365 of the Bankruptcy Code. The Debtors reserve all of their

                                    21   rights, arguments, claims, and defenses against FedEx, including on the basis that FedEx’s post-petition

                                    22   actions constituted a violation of the automatic stay and/or breached FedEx’s contractual obligations to

                                    23   the Debtors.

                                    24   VI.    IMMEDIATE ENTRY OF AN ORDER PURSUANT TO BANKRUPTCY RULE 6003

                                    25          Bankruptcy Rule 6003 provides that, to the extent relief is necessary to avoid immediate and

                                    26   irreparable harm, a Bankruptcy Court may issue an order granting “a motion to use, sell, lease, or

                                    27   otherwise incur an obligation regarding property of the estate, including a motion to pay all or part of a

                                    28



                                     Case: 19-41283       Doc# 71     Filed: 07/12/19      Entered: 07/12/19 16:53:18       Page 5 of 7
                                     1   claim that arose before the filing of the petition” before twenty-one (21) days after the filing of the

                                     2   petition. As set forth above and in the Sohail Declaration, if JadooTV fails to enter into the Post-Petition

                                     3   Letter Agreement and make the security deposit to FedEx, FedEx will not reinstate JadooTV’s corporate

                                     4   account. If that were to occur, the Debtors would have to make alternative shipping arrangements, which

                                     5   would be on more expensive pricing than those FedEx would provide to JadooTV through its corporate

                                     6   account. Moreover, in the meantime, the Debtors would face a delay in satisfying current orders, which

                                     7   could damage the Debtors’ relationship with their resellers and customers (which have already been

                                     8   damaged by the events leading to the filing of these Chapter 11 Cases) and negatively impact sales

                                     9   revenue. Thus, the Debtors’ failure to pay the security deposit to FedEx could severely impair the

                                    10   Debtors’ ability to operate their businesses for the benefit of all parties in interest. Accordingly, the

                                    11   Debtors have satisfied the requirement for immediate entry of an order granting the relief requested

                                    12   herein pursuant to Bankruptcy Rule 6003.

                                    13   VII.   REQUEST FOR BANKRUPTCY RULE 6004 WAIVERS
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14          The Debtors request a waiver of the notice requirements under Bankruptcy Rule 6004(a) and any

                                    15   stay of the order granting the relief requested herein pursuant to Bankruptcy Rule 6004(h). As explained

                                    16   above and in the Sohail Declaration, the relief requested herein is necessary to avoid immediate and

                                    17   irreparable harm to the Debtors. Accordingly, ample cause exists to justify the waiver of the notice

                                    18   requirements under Bankruptcy Rule 6004(a) and the fourteen (14) day stay imposed by Bankruptcy

                                    19   Rule 6004(h), to the extent such notice requirements and stay apply.

                                    20   VIII. NOTICE

                                    21          Notice of the Motion will be provided to (i) the Office of the United States Trustee for Region

                                    22   17 (Attn: Tracy Hope Davis, Esq. and Jason Blumberg, Esq.); (ii) FedEx; and (iii) those persons who

                                    23   have formally appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy Rule

                                    24   2002. In addition, the Debtors will send a copy of the Motion by e-mail to the known contact persons of

                                    25   the parties listed on each of the Debtors’ lists of twenty (20) largest unsecured creditors in these Chapter

                                    26   11 Cases. Based on the urgency of the circumstances surrounding this Motion and the nature of the relief

                                    27   requested herein, the Debtors respectfully submit that no further notice is required.

                                    28



                                     Case: 19-41283       Doc# 71      Filed: 07/12/19     Entered: 07/12/19 16:53:18        Page 6 of 7
                                     1            No previous request for the relief sought herein has been made by the Debtors to this or any other

                                     2   Court.

                                     3            WHEREFORE the Debtors respectfully request entry of an order granting the relief requested

                                     4   herein and such other and further relief as the Court may deem just and appropriate.

                                     5
                                         Dated: July 12, 2019                                  Respectfully submitted,
                                     6
                                                                                               KELLER & BENVENUTTI LLP
                                     7

                                     8                                                         By: /s/ Jane Kim
                                                                                                       Jane Kim
                                     9
                                                                                               Attorneys for Debtors and Debtors in Possession
                                    10

                                    11

                                    12

                                    13
650 California Street, Suite 1900
  Keller & Benvenutti LLP

   San Francisco, CA 94108




                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28



                                     Case: 19-41283        Doc# 71     Filed: 07/12/19     Entered: 07/12/19 16:53:18        Page 7 of 7
